On appeal of the petitioner, the order of January 19, 1937, as resettled by order of March 9, 1937, unanimously modified by striking out the recital in the next to the last paragraph, excepting the words “ After due deliberation ” and the final words “ it is;” and by granting the application of the petitioner that the election of Monroe E. Stein as president of Esco Operating Corporation be set aside; that a new election of a director and a president of the said corporation be held; and that the corporate management be restored to the equal control of the two equal interests; and as so modified affirmed, without costs. Appeal from order entered January 28, 1937, dismissed. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Dore and Cohn, JJ. [See post, p. 839.]